UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 12, 2015 Affirmative Insurance Holdings, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-50795 75-2770432 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4450 Sojourn Drive, Suite 500, Addison, Texas (Address of principal executive offices) Zip Code Registrant’s telephone, including area code: (972)728-6300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement On June 12, 2015, Affirmative Insurance Holdings, Inc. and certain of its subsidiaries (Company) entered into a Stock and Asset Purchase Agreement (Purchase Agreement) with Confie Seguros Holding II Co. (Confie).Under the Purchase Agreement, Confie has agreed to purchase from the Company the stock of a subsidiary and assets constituting the managing general agency business of the Company (MGA Business). The parties intend to close the Purchase Agreement transaction on or before June 30, 2015 (Closing). Among other things, the Closing is conditioned upon Confie arranging financing for the transaction under a financing commitment, the Company obtaining necessary consents and/or releases from its senior and subordinated lenders, and the delivery of customary closing items by both parties.
